Citation Nr: 1414831	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  12 01 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for the service-connected diabetes mellitus, rated as 20 percent disabling prior to March 22, 2011 and rated as 40 percent from March 22, 2011.  

2.  Whether the denial of service connection for a right knee disability in a
July 22, 1985 rating decision was a clearly and unmistakably erroneous.  

3.  Entitlement to an effective date prior to February 25, 2010 for the grants of service connection for radial head fracture of the right elbow, left elbow fracture and left shoulder injury.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to September 1984.

This case is before the Board of Veterans' Appeals (Board) on appeal from September 2005, June 2011 and December 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In the September 2005 rating decision, the RO denied the Veteran's claim for a disability rating in excess of 20 percent for the service-connected diabetes mellitus.  The matter was remanded by the Board in June 2010 for additional development of the record.  Before the case was returned to the Board for further appellate review, the RO issued a rating decision in May 2011 that granted an increased rating to 40 percent for the service-connected diabetes mellitus.  As that award is not a complete grant of benefits, the issue remained in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In the June 2011 rating decision, the RO granted service connection for a radial head fracture at the right elbow, a fractured left elbow, and a left shoulder injury.  A 10 percent rating was assigned to these three service-connected disabilities, all effective from March 16, 2011.  The Veteran disagrees with the effective date assigned for the grants of service connection.  

In the December 2011 rating decision, the RO found no clear and unmistakable error (CUE) in the July 1985 rating decision that denied service connection for a right knee disability.  The RO also granted an earlier effective date of February 25, 2010 for the grants of service connection for the right elbow fracture, the left elbow fracture and the left shoulder injury.  As this assigned effective date does not fully satisfy the Veteran's claim for an earlier effective date, the issue remains in appellate status and before the Board.  See AB, supra.

In addition to the paper claims file, there is a Virtual electronic claims file associated with the Veteran's claim.  The documents in the electronic file have been reviewed, and all relevant records are either duplicative of the evidence in the paper claims file or are separately identified and summarized below.  

In November 2012, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of his testimony is associated with the electronic record.  

With respect to the aforementioned Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ noted the current appellate issues at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history.  The reasons for the denials were explained.  



FINDINGS OF FACT

1.  In an October 2012 statement, and prior to the promulgation of a decision in the appeal, the Veteran requested to withdraw from appellate status the issue of entitlement to an increased rating for the service-connected diabetes mellitus, rated as 20 percent disabling prior to March 22, 2011, and rated as 40 percent disabling from March 22, 2011.  

2.  In a July, 22 1985 rating decision, the RO denied entitlement to service connection for a right knee disability; an appeal to that decision was not initiated.  

3.  The July 1985 rating decision which denied entitlement to service connection for a right knee disability was based on the record and the law which existed at that time, and did not involve undebatable error, which, had it not been made, would have manifestly changed the outcome of the decision.  

4.  In a September 2005 rating decision, the RO denied service connection for fractured right and left elbows, and a left shoulder injury.  The Veteran was provided notice of this decision and his appellate rights in September 2005, but he did not submit a Notice of Disagreement (NOD) within the one year period following the notice.  

5.  In a March 2007 rating decision, the issue of entitlement to service connection for a left shoulder disability was reopened, and the denial was confirmed and continued; and, in an October 2007 rating decision, the denial of service connection for a right elbow fracture was denied because new and material evidence had not been received to reopen the previously denied claim.  

6.  The Veteran's NOD with the March 2007 and October 2007 rating decisions was received at the RO in October 2007 and the RO issued a Statement of the Case in February 2008, but the Veteran did not timely perfect an appeal as to these issues; and, no new and material evidence was received within the one year period following the October 2007 rating decision.  

7.  At a February 25, 2010 video conference hearing, which addressed other claims not currently on appeal, the Veteran raised an informal claim of service connection for fractured right and left elbows, and a left shoulder disability.  

8.  Between the October 2007 rating decision and the February 25, 2010 video hearing, the Veteran did not submit a claim, formal or informal, for service connection for fractures to both elbows and a left shoulder disability.  

9.  Service connection for a right elbow fracture, a left elbow fracture and a left shoulder disability was granted in a June 2011 rating decision.  In a December 2011 rating decision the effective date of February 25, 2010 was assigned for the grants of service connection for a right elbow fracture, a left elbow fracture, and a left shoulder injury.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran, with regard to the issue of entitlement to an increased rating for the service-connected diabetes mellitus, rated as 20 percent disabling prior to March 22, 2011 and rated as 40 percent since March 22, 2011, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  The criteria for revision or reversal of the July 22, 1985 rating decision, which denied service connection for a right knee disability, on the basis of CUE have not been met. 38 C.F.R. § 3.105 (2013).

3.  The rating decisions of September 2005, March 2007 and October 2007 are final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. § 20.1103 (2013).

4.  The criteria for an effective date prior to February 25, 2010, for the grants of service connection for a right elbow fracture, a left elbow fracture and a left shoulder disability are not met.  38 U.S.C.A. §§ 5103, 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(b); 3.159, 3.400 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claim

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2013).  

In this case, the Veteran (appellant) has withdrawn this appeal as to the issue of entitlement to an increased rating for the service-connected diabetes mellitus, rated as 20 percent prior to March 22, 2011 and rated as 40 percent disabling since March 22, 2011.  As such, there remain no allegations of errors of fact or law for appellate consideration with regard to that issue.  Accordingly, the Board does not have jurisdiction to review the issue of entitlement to an increased rating for the service-connected diabetes mellitus, rated as 20 percent disabling prior to March 22, 2011 and rated as 40 percent disabling since March 22, 2011; and, it is therefore dismissed.

II.  CUE

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This law contemplates VA's notice and duty to assist obligations in the context of claims for benefits.

An allegation of CUE does not actually represent a "claim" but rather is a collateral attack on a final decision.  Thus, the provisions of the VCAA are not applicable to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165 (2001) (an attempt to obtain benefits based on an allegation of clear and unmistakable error "is fundamentally different from any other kind of action in the VA adjudicative process.").  As such, the provisions of the VCAA, and its implementing regulations, are not applicable to the adjudication of the CUE issue.

The Veteran alleges CUE in a July 22, 2011 rating decision which denied service connection for a right knee disability.  The Veteran did not appeal that decision and it became final.  See 38 U.S.C.A. § 7105.  The July 2011 rating decision may be revised only upon a showing that it was clearly and unmistakably erroneous.  See 38 U.S.C.A. §§ 5108, 5109A; 38 C.F.R. §§ 3.104, 3.105, 3.156(a); Manio v. Derwinski, 1 Vet. App. 140 (1991).

Pursuant to 38 C.F.R. § 3.104(a), "[a] decision of a duly constituted rating agency . . . shall be final and binding . . . based on evidence on file at the time and shall not be subject to revision on the same factual basis."  See also 38 U.S.C.A. § 5108.  An exception to this rule is when the VA has made a clear and unmistakable error in its decision pursuant to 38 C.F.R. § 3.105.  See also 38 U.S.C.A. §§ 7103.

Under 38 C.F.R. § 3.105(a), a prior decision must be reversed or amended where evidence establishes CUE.  CUE is determined by three criteria: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242 (1994); see Russell v. Principi, 3 Vet. App. 310 (1992); see also Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999) (to prove the existence of CUE as set forth in 38 C.F.R. § 3.105(a) , the claimant must show that an outcome- determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision).

To prove the existence of CUE as set forth in § 3.105(a), the claimant must show that an outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision."  Yates v. West, 213 F.3d 1372, 1374 (Fed. Cir. 2000).

It has been held that CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The Board must emphasize that the United States Court of Appeals for Veterans Claims (Court) has consistently stressed the rigorous nature of the concept of CUE.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell, 3 Vet. App. at 313. 

A disagreement with how facts were evaluated is inadequate to raise the claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  A failure in the duty to assist does not establish CUE.  See Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  In Cook, the United States Court of Appeals for the Federal Circuit  (Federal Circuit) emphasized that a purported failure in the duty to assist cannot give rise to CUE, nor does it result in "grave procedural error" so as to vitiate the finality of a prior, final decision.  In other words, to present a valid claim of CUE, the claimant cannot simply request that VA reweigh or reevaluate the evidence.  Crippen v. Brown, 9 Vet. App. 412 (1996). 

Further, an alleged failure in the duty to assist by the RO may never form the basis of a valid claim of CUE, because it essentially is based upon evidence that was not of record at the time of the earlier rating decision.  See Elkins v. Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  The mere misinterpretation of facts does not constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991). 

Moreover, the error must be one that would have manifestly changed the outcome at the time it was made.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993). 

In light of the foregoing, the Veteran must argue that either the correct facts were not considered by the RO or that applicable laws and regulations were not correctly applied in the rating decision at issue.  Such a determination must be based on the record and the law that existed at the time of that rating decision.  Eddy v. Brown, 9 Vet. App. 52 (1996).  Where evidence establishes CUE, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a).  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  Id. 

The record to be reviewed for CUE must be based on the record and the law that existed at the time of the July 22, 1985 rating decision. 38 C.F.R. § 3.105.  

In oral testimony and written statements, the Veteran argues, in essence, that because service connection was ultimately granted for his right knee disability, the July 22, 1985 decision denying service connection for a right knee disability was clearly and unmistakably erroneous.  The Veteran maintains that he injured his right knee during service when he suffered a right fibula fracture and right ankle fracture during service; and, that when he re-injured his knee in August 2002, it was discovered that the Veteran probably had a pre-existing injury to the right knee.  Finally, the Veteran contends that the right ankle disability (for which service connection was established pursuant to the July 22, 1985 rating decision) and the right knee disability both occurred as a result of the same injury.  As such, the Veteran believes that service connection should have logically been granted for the right knee disability at the same time service connection was established for the right ankle.

The Veteran's service treatment records were of record at the time of the July 22, 1985 rating decision.  These records show that the Veteran suffered right ankle and right fibula fractures in June 1982.  These records do not mention the Veteran's knee as being injured at that time; however, subsequent treatment records from August 1983 show that the Veteran suffered an acute right knee sprain.  August 1983 right knee x-rays indicate that the soft tissues show a density in the suprapatellar bursa which may indicate synovial proliferation or joint effusion.  There was no evidence of fracture, the joint space was well maintained and alignment was anatomic.  There is no discharge examination.  The Veteran was hospitalized just prior to his discharge for pancreatitis.  

A March 1985 VA examination report indicates that the Veteran's musculoskeletal examination was negative.  It was on this basis that the Veteran's claim of service connection for a right knee disability was denied.  In essence, the examiner found no current disability of the right knee.  In the July 22, 1985 rating decision, the RO found that the injury to the right knee in service was acute because there was no chronic right knee disability indicated at the time of the VA examination.  

In July 1985, as now, service connection connoted many factors, but basically, it means that the facts, shown by the evidence, established that a particular disease or injury resulting in disability was incurred coincident with active military, naval, or air service, or, if preexisting such service, was aggravated therein.  38 U.S.C. §§ 310, 331 (1959); 38 C.F.R. § 3.303(a) (1985).  For the showing of chronic disease in service there was required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity had been established, there was no requirement of evidentiary showing of continuity.  Continuity of symptomatology was required only where the condition noted during service (or in the presumptive period) was not, in fact, shown to be chronic or where the diagnosis of chronicity could be legitimately questioned.  When the fact of chronicity in service was not adequately supported, then a showing of continuity after discharge was required to support the claim.  38 C.F.R. § 3.303(b) (1985).  Even if the disability at issue was initially diagnosed after a veteran's discharge from service, service connection could still be granted when all of the evidence established that the disease was incurred in service.  38 C.F.R. § 3.303(d) (1985).

Where a veteran who had served for ninety (90) days or more during a period of war (or during peacetime service after December 31, 1946) developed certain chronic conditions, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases could be presumed to have been incurred in service even though there was no evidence of such disease during the period of service.  38 U.S.C. §§ 301, 312 (1959); 38 C.F.R. §§ 3.307, 3.309 (1985).  That presumption was rebuttable by affirmative evidence to the contrary.  See 38 U.S.C. § 1113 (1959); 38 C.F.R. § 3.307 (1985).

In viewing the evidence of record in July 1985 in conjunction with the pertinent laws and regulations in effect at that time, there was a basis for the denial of service connection.  In sum, the Veteran submitted a claim of service connection for a right knee injury (or residuals thereof) that was incurred in service, but his March VA examination report indicates that, in essence, there were no signs of, or residuals from, a knee injury in service at the time of the examination in March 1985.  

The Veteran has not identified any evidence that the RO failed to address in connection with the rating decision in July 1985 which showed a current right knee disability during the presumptive period, or of chronicity or continuity after service.  Rather, the Veteran essentially argues that service connection for a right knee disability should have, in hindsight, been granted in 1985 because both the right ankle and the right knee were injured during service and it was unclear why the ankle fracture was service-connected and the right knee sprain was not.  Moreover, the Veteran maintains that when he re-injured his right knee in August 2002, the medical staff at that time confirmed that the Veteran had a diagnosis of a previous right knee injury.  

To the extent that the Veteran asserts that the RO failed to correctly interpret the evidence at that time, such an asserted failure to evaluate and interpret correctly the evidence is not clear and unmistakable error.  Eddy v. Brown, 9 Vet. App. 52, 54 (1996).  Finally, to the extent that the Veteran contends that the evidence was improperly weighed, because evidence in August 2002 indicated the probability of a pre-existing knee injury, there must be more than a simple disagreement as to how the facts were weighed or evaluated.  See Damrel.

In addition, although the RO did not cite to all of the pertinent laws and regulations; this is not in itself evidence that the RO did not properly apply the regulation.  The absence of a specific reference to, or failure to cite, a controlling regulation in a rating decision does not mean it was not considered.  VAOPGCPREC 6-92 at para 6 (Mar. 6, 1992).  Failure to discuss regulations does not constitute CUE as there is nothing to suggest that, had there been a written discussion of such regulations, a different result would have ensued.  Crippen, 9 Vet. App. at 421.  

In this case, the Veteran and his representative have not shown that the correct facts, as they were known at that time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  The record does not establish that there was an undebatable error which, had it not been made, would have manifestly changed the outcome at the time it was made.  The VA examiner did not provide an opinion in 1985; however, it is speculation as to whether that examiner would have come to the same conclusions as the examiner in in 2002 with respect to whether there were residuals of a prior injury at the time of the August 2002 re-injury.

In the absence of the kind of error of fact or law which would compel the conclusion that the result would have been manifestly different but for the error, there is simply no basis upon which to find CUE in the July 22, 1985 rating decision which denied service connection for a right knee disability.

III.  Earlier Effective Date

The Veteran contends that an effective date prior to February 25, 2010 is warranted for the grants of service connection for a right elbow fracture, a left elbow fracture and a left shoulder injury.  See November 2012 video conference transcript.

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim, including apprising him or her of the information and evidence he or she is responsible for providing versus the information and evidence VA will obtain for him or her.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

These notice requirements apply to all five elements of a service-connection claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007).  So this notice must include information that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486  .

Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has made clear that VCAA notice errors are not presumptively prejudicial, rather, must be determined on a case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of establishing there is a VCAA notice error and, moreover, above and beyond this, that the error is unduly prejudicial, meaning outcome determinative of the claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In this case, the claim for an earlier effective date is a "downstream" issue in that it arose from the initial grant of service connection.  Where service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the Veteran disagrees with an initial determination, other provisions apply to the remainder of the adjudicative process, particularly those pertaining to the duty to assist and issuances of rating decisions and SOCs.  See 38 U.S.C.A. §§ 5103A, 7105(d); 38 C.F.R. §§ 3.159(c); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  A VCAA letter was sent in April 2011.  The letter indicated the type of evidence and information needed to substantiate the claims of secondary service connection, apprised the Veteran of the Veteran's and VA's respective responsibilities in obtaining this supporting evidence.  The letter also notified the Veteran that a "downstream" disability rating and an effective date for the award of benefits would be assigned if service connection was granted, in compliance with Dingess.

The Veteran was afforded a hearing before a Veterans Law Judges (VLJ) in December 2012 with respect to the claims currently on appeal.  At the hearing, the Veteran presented oral argument in support of his claim.  As noted in the Introduction section of this decision, the VLJ complied with the holding in Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) , nor has he identified any prejudice in the conduct of the Board hearing.  

VA also fulfilled its duty to obtain all relevant evidence with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Attempts have been made to obtain the Veteran's service treatment records and post-service records, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file including the electronic record.  The records satisfy 38 C.F.R. § 3.326.

So, in summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

In a September 2005 rating decision, the RO denied service connection for fractured right and left elbows, and a left shoulder injury.  The Veteran was provided notice of this decision and his appellate rights in September 2005, but he did not submit a Notice of Disagreement (NOD) within the one year period following the notice.  

In a March 2007 rating decision, the issue of entitlement to service connection for a left shoulder disability was reopened, and the denial was confirmed and continued; and, in an October 2007 rating decision, the denial of service connection for a right elbow fracture was denied because new and material evidence had not been received to reopen the previously denied claim.  

The Veteran's NOD with the March 2007 and October 2007 rating decisions was received at the RO in October 2007 and the RO issued a Statement of the Case in February 2008, but the Veteran did not timely perfect an appeal as to these issues.  

At a February 25, 2010 video conference hearing, which addressed other claims not currently on appeal, the Veteran raised an informal claim of service connection for fractured right and left elbows, and a left shoulder disability.  Between the October 2007 rating decision and the February 25, 2010 video hearing, the Veteran did not submit a claim, formal or informal, for service connection for fractures to both elbows and a left shoulder disability.  The Veteran has submitted multiple statements in support of his other claims during that time period, but the February 25, 2010 hearing testimony is the first evidence, since the last prior final denial, that the Veteran specifically requested the benefit sought with respect to his elbow fractures and left shoulder injury.  Although the Veteran referenced his elbows and/or left shoulder in various statements between October 2007 and February 25, 2010, the Veteran did not specifically identify that he was seeking service connection based on a claim to reopen between the time the October 2007 decision became final and the February 2010 hearing.  Therefore, no informal claim was received during the time period between October 2007 and February 2010.  See 38 C.F.R. § 3.1(p).  

Service connection was granted in a June 2011 rating decision for a right elbow fracture, a left elbow fracture and a left shoulder disability.  The initial effective date of March 16, 2011 was assigned.  In a December 2011 rating decision, the RO acknowledged the Veteran's informal claim of service connection at his February 25, 2010 hearing and therefore determined that the effective date of the grants of service connection for a right elbow fracture, a left elbow fracture and a left shoulder injury were effective from the date of his informal claim, February 25, 2010.  

The Veteran's most recent claim for benefits, recorded in the Veteran's February 2010 hearing testimony, reflects a claim for service connection for a right elbow fracture, a left elbow fracture, and a left shoulder injury as secondary to the service-connected right knee disability.  Regardless of which theory of entitlement a claim is based, (direct or secondary), the fact remains that the effective date of service connection for a disability can be no earlier than the date of the informal claim as long as all prior determinations are final.  

In summary, the RO has considered the Veteran's claims of service connection for a right elbow fracture, left elbow fracture and left shoulder injury multiple times.  The Veteran did not perfect an appeal as to any of the prior decisions.  The RO's last final denial of service connection for right elbow fracture, left elbow fracture and left shoulder injury was rendered in October 2007.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Further, following this decision, additional evidence pertinent to the claim was not received within that ensuing year, either.  New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  The Federal Circuit has found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  Significantly, absent any indication in the record that this analysis occurred, the Federal Circuit explained that it was particularly reluctant to presume that the VA considered, but rejected, the possibility that a submission contained new and material evidence relating to an earlier claim.  Id., at 1368  .The Federal Circuit noted the Board's statutory obligation to provide a written statement of its findings and conclusions, and the reasons or bases for those findings and conclusions, on all material issues of fact and law presented on the record.  Id.  In this case, there was no additional new and material evidence submitted in the year following the October 2007 rating decision pertaining to the claims of service connection for a right elbow fracture, a left elbow fracture and a left shoulder injury.  Rather, the Veteran continued to assert that his elbow fractures and left shoulder injury were secondary to his right knee condition; and, this evidence is not new as it consists of the same allegations previously stated.  

The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  In cases involving direct service connection, the effective date will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

The effective date of a successful claim to reopen is the date of receipt of the claim to reopen or the date entitlement arose, whichever is later.  Id; Spencer v. Brown, 4 Vet. App. 283, 293 (1993), aff'd 17 F.3d 368 (Fed. Cir. 1994).  When a claim is denied, and the claimant fails to timely appeal that decision by filing a notice of disagreement within the one-year period prescribed in 38 U.S.C.A. § 7105(b)(1), that decision becomes final and the claim may not thereafter be reopened or allowed, except upon the submission of new and material evidence or a showing that the prior final decision contained clear and unmistakable error.  See 38 U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. § 3.105.  

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by the VA. 38 U.S.C.A. § 5101(a).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a); Servello, 3 Vet. App. at 199 (holding that 38 C.F.R. § 3.155(a) does not contain the word "specifically," and that making such precision a prerequisite to acceptance of a communication as an informal claim would contravene the Court's precedents and public policies underlying the statutory scheme).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  An application is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999), (an expressed intent to claim benefits must be in writing in order to constitute an informal claim; an oral inquiry does not suffice).

Further, once a formal claim for compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, a report of examination or hospitalization by VA or the uniformed services can be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  These provisions apply only when such reports relate to examination or treatment of a disability for which service connection has been previously established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital examination.  38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 3.155(a). 

In analyzing the last sentence of 38 C.F.R. § 3.157(b)(1), the regulation contains two alternative requirements.  The first is that the VA medical reports must refer to examination or treatment of a disability for which service connection has previously been established.  This comports with the first criterion in the first sentence of subsection (b); that a formal claim for compensation must have been allowed.  The other alternative criterion of 38 C.F.R. § 3.157(b)(1)  is that a claim specifying the benefit sought is received within one year from the date of the VA medical record.  This clearly applies to disabilities other than those for which service connection has been established.  However, this last sentence must be interpreted in light of the rest of the subsection.  The first sentence of subsection (b) states an initial requirement, either that a formal claim for compensation must have been allowed or that a formal claim for compensation has been denied by reason that the disability is not compensable in degree.  The last sentence of sub-subsection (b)(1) clarifies that the medical reports must relate to the disability for which service connection has been established or that a claim be submitted within the year.  This last phrase clearly refers to disabilities for which service connection has not been established, but it is also subject to the restriction in the beginning of the subsection, that it be a disability for which service connection has been denied because it is not disabling to a compensable degree.

The Veteran's claim was last finally denied in October 2007; and, since that time, the first indication from the Veteran that he was specifically requesting service connection for a right elbow fracture, a left elbow fracture, and a left shoulder injury was during his personal hearing on February 25, 2010.  The RO granted an effective date corresponding to the Veteran's informal claim of service connection (i.e. his hearing testimony).  Also, the evidence submitted within the one year period following the October 2007 rating decision is not new and material because it consists of medical evidence pertaining to his diabetes and statements by the Veteran that reiterate his previous assertions.  

The Veteran argues, in essence, that the effective date should correspond to the effective date of the grant of service connection for a right knee disability because his right and left elbow fractures, and his left shoulder injury are related to his right knee injury in August 2002, that was caused by his service-connected ankle fracture.  In statements from the Veteran, he has asserted that if service connection is granted for the ankle, and the knee, then service connection must be granted for the elbows and left shoulder.  Even if he is relying on competent medical evidence to support his claims, the matter of an effective date is based on specific legal requirements with regard to claims as provided by the statute and regulations explained above.  Moreover, this type of argument has been considered and rejected by the Court in previous cases.  The Court held that the rule of finality regarding an original claim implies that the date of that claim is not to be a factor in determining an effective date if the claim is later reopened.  The Court held that the term "new claim," as it appears in 38 C.F.R. § 3.400(q)(1)(ii) , means a claim to reopen a previously and finally denied claim.  See Sears v. Principi, 16 Vet. App. 244, (2002); see also Livesay v. Principi, 15 Vet. App. 165, 172 (2001) (holding that the plain meaning of § 5110 to be that "the phrase 'application therefore' means the application which resulted in the award of disability compensation that it to be assigned an effective dated under section 5110."); Cook v. Principi, 258 F.3d 1311, 1314 (Fed. Cir. 2001) (affirming assignment of an effective date for a service-connection award based upon the reopened claim as the date on which the veteran "first sought to reopen his claim").  Accordingly, the Veteran is not entitled to an effective dated prior to February 25, 2010.

In Rudd v. Nicholson, 20 Vet. App. 296 (2006), the Court stated that a claimant can attempt to overcome the finality of a decision which assigns an effective date in one of two ways, by a request for revision of those regional office decisions based on CUE, or by a claim to reopen based upon new and material evidence.  See Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002) (en banc); see also 38 U.S.C. § 5109A(a) ("A decision by the Secretary . . . is subject to revision on the grounds of clear and unmistakable error.  If evidence establishes the error, the prior decision shall be reversed or revised."); 38 U.S.C. § 5108 ("If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."); Andrews v. Nicholson, 421 F.3d 1278, 1281 (Fed. Cir. 2005). 

Because the proper effective date for an award based on a claim to reopen can be no earlier than the date on which that claim was received, 38 U.S.C. § 5110(a), only a request for revision premised on CUE could result in the assignment of an earlier effective date.  See Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005) ("[A]bsent a showing of [clear and unmistakable error, the appellant] cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date."); Flash v. Brown, 8 Vet. App. 332, 340 (1995) ("When a claim to reopen is successful and the benefit sought is awarded upon readjudication, the effective date is the date of the claim to reopen."); see also Bingham v. Principi, 18 Vet. App. 470, 475 (2004).  

The Veteran in this case seeks an effective date prior to the date of his reopened claim.  To some extent, the Veteran appears to be raising an argument couched in equity.  While sympathetic to the appellant, the Board is nonetheless bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board has decided this case based on its application of this law to the pertinent facts.  See Owings v. Brown, 8 Vet. App. 17 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171 (1992) [noting that the Court must interpret the law as it exists, and cannot extend benefits out of sympathy for a particular claimant].

In conclusion, the preponderance of the evidence is against the Veteran's claim for an effective date earlier than February 25, 2010, for the grant of service connection for a right elbow fracture, a left elbow fracture and a left shoulder injury.  In reaching this decision, the Board has considered the doctrine of reasonable doubt.  However, because the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  See 38 U.S.C.A. § 5107(b) ; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

The claim for an increased disability rating for the service-connected diabetes mellitus, rated as 20 percent prior to March 22, 2011, and rated as 40 percent since March 22, 2011, is dismissed.  

There was no CUE in a July 22, 1985 rating decision which denied service connection for a right knee disability, and the appeal as to this issue is denied. 

Entitlement to an effective date earlier than February 25, 2010, for the awards of service connection for a right elbow fracture, a left elbow fracture and a left shoulder injury is denied. 


____________________________________________
C TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


